Citation Nr: 1114705	
Decision Date: 04/14/11    Archive Date: 04/21/11	

DOCKET NO.  06-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Waco, Texas, that denied entitlement to the benefit sought.

FINDINGS OF FACT

1.  The medical evidence of record reveals a principal psychiatric diagnosis of PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to his experiences in service.

CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the allowance of the claim, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 2002 & Supp. 2010)) need not be discussed.  The Board notes that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  The Veteran had the opportunity to provide testimony in his own behalf at a hearing before a Veterans Law Judge in June 2009.  A transcript of the hearing proceedings is of record and has been reviewed.  Also, the Veteran was accorded a psychiatric examination with regard to the disability at issue in April 2010, and the report of that examination is of record and has been reviewed.  

Pertinent Law and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be established when all the evidence of record, including that pertinent to service, demonstrates that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in service stressor; and credible supporting evidence that the claimed in service stressor or stressors occurred. 38 C.F.R. § 3.303 (f).

Factual Background and Analysis

The Board notes that it has thoroughly reviewed the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cor. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A review of the evidence of record reveals that when the Veteran was seen by VA in outpatient consultation in July 2004, he complained of being depressed "due to pain in the body."  It was indicated he had no known past psychiatric history.  He had been depressed for the past few months due to pain and financial difficulties.  He was given an Axis I diagnosis of depressive disorder, not otherwise specified.  There was no reference to symptomatology indicative of the presence of PTSD.

However, beginning in 2005, private medical treatment records associated with the file reflect a principal psychiatric diagnosis of PTSD.  

The Veteran's personnel records show that he served in the Air Force.  In November 1965 he was eligible to receive hostile fire pay as a member of the Rough Riders Squadron 121 which was assigned to Fleet Tactical Support Squadron 21.  The records of the command indicate the Veteran participated as a crew member on flights into and out of Vietnam while attached to that command.  

The Veteran himself has been somewhat inconsistent in providing information with regard to his claimed stressful incidents.  He refers to having been at Tan San Nhut Air Base, which the Board notes is in the Southern part of South Vietnam, just outside Ho Chi Minh City.  However, supporting statements received from service comrades refer to the Veteran having been in Da Nang, a city in the Northern part of South Vietnam.

The Board also notes the Veteran has referred to recollections of the death of a friend in Vietnam as being particularly stressful to him.  However, the Board notes that the individual referred to by the Veteran died in April 1968, a time some two years following the Veteran's reported time in Vietnam.

Received in March 2010 was information with regard to the activities of the Fleet Tactical Support Squadron 21 from October 1965 to March 1966.  The information was general in nature and made no specific reference to Vietnam.  Mention was made that during the reporting period there was an increased number of high priority air lifts.  

Also of record is an April 2010 statement from two VA employees to the effect that the information provided to help corroborate any stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center for research.

The Veteran was accorded a comprehensive psychiatric examination by VA in April 2010.  The claims file was reviewed and the Veteran was interviewed.  The Veteran referred to having had chronic symptoms since discharge from service.  He referred to nightmares, startle response, irritability, anger, and avoidance of others.  The Veteran stated that his recollections included intrusive memories about the dead and wounded in Vietnam.  He also recalled fearing for his life and believing he had to be on constant guard.  He dreamed about being shot down and then being captured and shot in his various flights back and forth between Vietnam and Hawaii while serving with the Air Force.  He stated that they would take off from the base r carrying either troops or cargo and going very slow because of the heavy load.  He also referred to recollections of one incident in which he saw a small person digging in a trash can.  The Veteran states he was about to shoot the individual, but then realized the person was looking for food in the trash.  He stated that when he thinks about that incident, he fears he could almost have killed an individual who was merely trying to feed his family.  The Veteran added that in addition to the fear of being shot down while transporting troops and cargo, his aircraft was hit several times by small fire and there were small holes in the planes, but he added that there were no significant problems.  

Following examination, the examiner stated that the Veteran met all the criteria for a diagnosis of PTSD.  The examiner stated the Veteran had had multiple marriages over the years since service and difficulty in a number of areas of work.  The Veteran had been a workaholic in an attempt to avoid thinking about his memories.  He remained isolative and avoidant.  The Veteran had been taking medication since 2004, with very little improvement in his symptoms.  His family life had suffered significantly as noted by his inability to maintain marriages.  He had only done work that did not require working with too many people, but once he had worked with others, he would fall apart and have increased anxiety.  The examiner stated that on review of the Veteran's history, it appeared that he coped with his PTSD symptoms by becoming a workaholic and using alcohol to self-medicate.  Once the work was taken away from him, the examiner stated, the Veteran experienced PTSD symptoms and this caused him impairment in his psychosocial functioning.  

While more specific information concerning the stressor experiences the Veteran has reported having had with the Air Force while flying in and out of Vietnam would be desirable, the Board finds that there is adequate evidence of record with which to make a decision at this time.  The Veteran has referred to various stressful experiences, including fears of being shot down and captured while flying transfer planes in and out of Vietnam.  He also referred to planes in which he was traveling being fired at several times.  The VA psychiatrist who examined the Veteran in April 2010 referred to having reviewed the entire claims folder before making a diagnosis of PTSD.  The Board is aware that in Suozzi v. Brown, 10 Vet. App. 307 (1997), a stressor need not be corroborated in every detail.  Corroboration of the Veteran's personal participation in a stressful activity is not necessary.  See Pentecost v. Derwinski, 16 Vet. App. 124 (2002).  The VA psychiatrist who reviewed the entire record found the Veteran credible and there is no evidence to dispute this.  Accordingly, the Board finds that the Veteran has PTSD that is reasonably related to experiences while serving with the Air Force supporting troops and carrying cargo into and out of Vietnam in the mid-1960's.


ORDER

Service connection for PTSD is granted.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


